Citation Nr: 0900859	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-03 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive 
equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had over 20 years of service in the National 
Guard, including periods of active duty from January 1983 to 
March 1983, and from June 1995 to July 1995.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a November 2005 rating decision issued in December 
2005, in which the RO, in pertinent part, denied the above 
claim.

The veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in March 2008.  A copy 
of the transcript is of record.

In July 2008, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further development.  It is now before the Board for further 
appellate consideration.

During his hearing, the veteran raised the issue of 
entitlement to a VA clothing allowance.  As that issue has 
not been adjudicated, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran is service connected for: adjustment disorder 
with depressed mood associated with status post injury of the 
metacarpophalangeal (MCP) joint of right thumb with 
osteoarthritis and limited range of motion, rated as 50 
percent disabling; status post injury of the MCP joint of 
right thumb with osteoarthritis and limited range of motion, 
rated as 20 percent disabling; glaucoma of the left eye, 
rated as 10 percent disabling; migraine headaches associated 
with glaucoma of the left eye, rated as 10 percent disabling; 
limitation of motion of the right wrist associated with 
status post injury of the MCP joint of right thumb with 
osteoarthritis and limited range of motion, rated as 10 
percent disabling; and surgical scar as a residual of right 
hand injury, rated as 10 percent disabling; for a combined 
disability rating of 70 percent.

2.  The veteran has not asserted that his visual acuity in 
both eyes is permanently impaired consistent with regulatory 
requirements as a result of service-connected disability.  
The veteran's service-connected disabilities are not shown to 
have resulted in the loss, or permanent loss of use, of at 
least one foot or a hand; or, ankylosis of a knee or hip.


CONCLUSION OF LAW

The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 2002 
& Supp. 2008); 38 C.F.R. § 3.808 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Moreover, a September 2005 pre-rating letter 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA consistent with the holding in Pelegrini.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession (consistent with the regulations in effect at 
that time).  After issuance of the notice described above, 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  

Although the veteran was not given the specific notice 
required by Dingess/
Hartman v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim), until December 2006.  This matter, however, does not 
involve an effective date or the assignment of a disability 
evaluation.  Consequently, the Board concludes that the 
veteran was not prejudiced by the timing of this notice in 
this particular instance.  As such, any error in the timing 
of the notice was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence of any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim for entitlement to automobile or adaptive equipment.  
Pertinent medical evidence associated with the claims file 
consists of Social Security Administration records, private 
and VA treatment records, healthcare provider statements, and 
the reports of VA examinations.  Also of record and 
considered in connection with the appeal is the veteran's 
testimony and various written statements provided by him and 
by his representative, on his behalf.  Finally, the Board 
notes that, where the law and not the evidence is 
dispositive, VCAA does not apply.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Analysis

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901, the evidence must demonstrate 
service-connected disability (or disabilities) resulting in 
the loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a) 
(2008).

The law also provides that a veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.808(b)(1)(iv) (2008).

In determining whether the above criteria have been 
satisfied, the Board notes that the term "loss of use" of a 
hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as that 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the elbow or knee with the use of 
a suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc, in the case of the 
hand, or balance, propulsion, etc., in the case of a foot, 
could be accomplished equally well by an amputation stump 
with prosthesis.

Service connection is in effect for adjustment disorder with 
depressed mood associated with status post injury of the MCP 
joint of right thumb with osteoarthritis and limited range of 
motion, rated as 50 percent disabling; status post injury of 
the MCP joint of right thumb with osteoarthritis and limited 
range of motion, rated as 20 percent disabling; glaucoma of 
the left eye, rated as 10 percent disabling; migraine 
headaches associated with glaucoma of the left eye, rated as 
10 percent disabling; limitation of motion of the right wrist 
associated with status post injury of the MCP joint of right 
thumb with osteoarthritis and limited range of motion, rated 
as 10 percent disabling; and surgical scar as a residual of 
right hand injury, rated as 10 percent disabling; for a 
combined disability rating of 70 percent.  Entitlement to a 
total rating based on individual unemployability has been in 
effect since August 18, 2004.

The evidence does not show that the veteran demonstrates 
permanent loss of use of both hands and both feet due to 
service-connected disability, or, permanent impairment of 
vision in both eyes, resulting in (1) vision of 20/200 or 
less in the better eye with corrective glasses, or, (2) 
vision of 20/200 or better, if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of the visual field subtends an 
angular distance no greater than 20 degrees in the better 
eye.

The veteran has not contended that he has vision impairment 
that would be a basis for this claim.  VA eye examinations 
and ophthalmology clinic follow-ups reflect far vision of 
20/30 on the right and 20/70 on the left and near vision of 
20/ in both eyes without correction.  Rather, the veteran has 
argued that he has loss of use of his right hand.  

During his Board hearing, the veteran testified that his 
service-connected right thumb and wrist disabilities 
interfere with his daily activities.  For example, he 
indicated that he could not hold a glass of water in his 
right hand, that he uses adaptive equipment to zip his pants, 
button his shirt, eat food, put on his hat, and brush his 
teeth.  The veteran stated that he was going to lose his 
driver's license and commercial driver's license (CDL) 
because he cannot drive.  He noted that he cannot bend his 
right thumb, but he can bend the remaining fingers of the 
right hand.  The veteran stated that a couple of his 
physicians have described his right hand mobility as 
equivalent to the loss of use of his hand due to service-
connected disability.  

Both private and VA healthcare providers have given 
statements that it would be beneficial for the veteran to 
have a ball adaptor put on the steering wheel of his car 
because of his service-connected right hand alone or together 
with his nonservice-connected right shoulder rotator cuff 
disability.  

VA treatment records show that, in August 2004, the veteran 
reported to physical therapy for driver training using a 
spinner knob to adjust the driver seat, mirrors, and seat 
belt.  He was able to drive in the hospital grounds for 15 to 
20 minutes and then drove in residential and commercial zones 
for 30 minutes.  The VA therapist noted that the veteran 
drove well and safely using the spinner knob.  He was issued 
an achievement certificate for completion of a course in 
driver's education.  

During a March 2007 VA examination, the veteran complained of 
a lot of pain and discomfort, difficulty gripping, and 
inability to do fine motor tasks such as button his shirt and 
grooming himself.  On examination, the veteran was able to 
fully extend the interphalangeal (IP) joint of his right 
thumb and flex up to 50 degrees, with complaints of pain 
throughout range of motion.  There seemed to be some 
deviation of the thumb from midline and a radial deviation 
with flexion, along with some instability at the IP joint 
with varus and valgus stressing of the thumb.  Flexion of the 
MCP joint was to 30 degrees; extension was to 0 degrees, with 
complaints of pain throughout range of motion.  Pinch 
strength between thumb, index, middle, ring, and pinky 
fingers was 4/5.  After repetitive motion there was an 
additional loss of 10 percent secondary to pain.  There was 
no additional loss due to fatigue or incoordination.  
September 2002 VA x-rays revealed degenerative changes of the 
MCP joint of the right thumb.  

However, during a December 2007 VA pain management visit, the 
veteran reported no pain or numbness in his hand when in 
position of the carpal tunnel syndrome (CTS) splint.  The 
coordinator gave the veteran a roll of gauze to keep between 
fingers resting on the thumb.  Most of the veteran's pain 
appeared to be related to his nonservice-connected right 
shoulder rotator cuff repair.  A January 2008 VA x-ray of the 
right thumb revealed ankylosis along the first MCP joint.  On 
physical examination during a January 2008 VA physical 
medicine rehab visit, the right hand showed no swelling or 
warmth or weakness on thumb abduction.  There was pain, 
however, on palpation of the carpal metacarpal (CMC) joint of 
the thumb.  Sensation was decreased to light touch on the 
right index to ring fingers.  January 2008 electrodiagnostic 
evidence-electromyography (EMG) and a nerve conduction study 
(NCS)-failed to reveal right cervical radiculopathy, right 
upper extremity entrapment or large fiber peripheral 
polyneuropathy.  

During a September 2008 VA hand examination, the veteran was 
able to extend the IP joint of the right thumb to 0 degrees 
and to flex it to 60 degrees, with complaints of pain 
throughout range of motion.  There was some instability of 
the IP joint with varus and valgus stressing of the thumb.  
Flexion of the MCP joint was to 30 degrees; extension was to 
0 degrees, with pain throughout range of motion.  Pinch 
strength of the thumb and digits 2 through 4 was 4/5.  After 
repetitive motion of the right thumb/hand there was no 
additional loss of joint function due to pain, fatigue, or 
lack of coordination.  X-rays of the right hand revealed 
fusion of the first MCP joint with some degenerative changes 
of the second through the fourth MCP joints.  A right wrist 
x-ray was normal.  The assessment was status post trauma with 
multiple surgeries to the right thumb with post-traumatic 
arthritis.  After reviewing the claims file, the veteran's 
history, and the examination, the examiner felt that the 
veteran had not lost use of his right upper extremity.  The 
examiner added that the veteran had a thumb injury and with 
the use of an assistive device or a splint he should be able 
to function quite well.  As far as use of an adaptive device, 
the veteran should be allowed to have a steering wheel knob.  
In an October 2008 addendum, the September 2008 examiner 
indicated that the right wrist had a normal examination.  All 
range of motion was pain free and motor was 5/5 in all 
planes. Thus, his right wrist injury had no disability. 

Neither examination nor VA treatment records supports a 
finding that the veteran has loss of use of the right or left 
hand or a foot due to his service-connected disabilities.  

The Board emphasizes that the veteran's assertions as to what 
physicians purportedly told him, that is, that he has loss of 
use of the right hand does not constitute competent medical 
opinion evidence to support the claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  While a private doctor 
and VA examiners have stated that the veteran's automobile 
needed a special apparatus to enable him to operate a motor 
vehicle, they did not indicate that the veteran's service-
connected right thumb/hand/wrist disability was equivalent to 
loss of use of a hand due to service-connected disability.  
These statements, therefore, do not show that the veteran 
meets the criteria for this benefit.  Further, neither the 
veteran asserts nor the evidence shows that he has loss of 
use of a foot or ankylosis of at least one knee or one hip 
due to service-connected disability.  In the absence of a 
qualifying service-connected disability-which is a threshold 
requirement-the preponderance of the evidence is against the 
claim.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only is not established and the claim must 
be denied.


ORDER

Entitlement to automobile and adaptive equipment or for 
adaptive equipment only is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


